PER CURIAM.
Ellis Lee Walton appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Walton was sentenced under the 1995 sentencing guidelines for an offense that apparently occurred on December 26,1995, during the period in which the guidelines have been found invalid. See Heggs v. State, 759 So.2d 620 (Fla.2000). We must therefore reverse and remand for further consideration of this motion. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
On remand, the trial court shall determine whether Walton in fact committed his offense within the Heggs window and, if so, *437whether his sentence could not have been imposed under the 1994 guidelines without a departure. If the answers to both of these qulstions are affirmative, then Walton must be resentenced in accordance with the valid guidelines in existence at the time he committed his offense. If the court enters ah order declaring resentenc-ing unnecessary, it should attach all documents necessary to reach that conclusion. See Smith, 761 So.2d at 422.
Reversed and remanded for further proceedings in accordance with this opinion.
WHATLEY, A.C.J., and CASANUEVA and SALCINES, JJ., Concur.